Digitally signed by
                       Illinois Official Reports                            Reporter of Decisions
                                                                            Reason: I attest to the
                                                                            accuracy and integrity
                                                                            of this document
                               Appellate Court                              Date: 2017.01.18
                                                                            08:26:02 -06'00'




                      In re H.S., 2016 IL App (1st) 161589



Appellate Court   In re H.S., a Minor (The People of the State of Illinois, Petitioner-
Caption           Appellee, v. Soleil S. and Julio R., Respondents-Appellants).—In re
                  E.S., a Minor (The People of the State of Illinois, Petitioner-Appellee,
                  v. Soleil S., Respondent-Appellant).



District & No.    First District, Sixth Division
                  Docket Nos. 1-16-1589, 1-16-1727 cons.


Filed             November 4, 2016



Decision Under    Appeal from the Circuit Court of Cook County, Nos. 12-JA-158,
Review            12-JA-159; the Hon. Nicholas Geanopoulos, Judge, presiding.



Judgment          Vacated and remanded with directions.



Counsel on        Cook County Public Defender’s Office, of Chicago (Amy P.
Appeal            Campanelli, Public Defender, of counsel), for appellant Soleil S.

                  Marv Raidbard, of Chicago, for appellant Julio R.

                  Robert F. Harris, Public Guardian, of Chicago (Kass A. Plain and John
                  David Jarrett, of counsel), guardian ad litem.

                  Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Nancy Kisicki, and Michele Lavin, Assistant State’s Attorneys, of
                  counsel), for the People.
     Panel                     PRESIDING JUSTICE HOFFMAN delivered the judgment of the
                               court, with opinion.
                               Justices Cunningham and Rochford concurred in the judgment and
                               opinion.


                                                 OPINION

¶1         The respondent-appellant, Soleil S. (S.S.) appeals from the orders of the circuit court
       terminating her parental rights as to the minors, H.S. and E.S. (No. 1-16-1589), arguing that the
       record does not demonstrate compliance with the Indian Child Welfare Act of 1978 (ICWA)
       (25 U.S.C. § 1901 et seq. (2012)) and, as a consequence, the orders affecting H.S. and E.S.
       must be reversed. The respondent-appellant, Julio R. (J.R.), filed a separate appeal (No.
       1-16-1727) from the order of the circuit court terminating his parental rights as to the minor,
       H.S., arguing that the factual findings supporting the circuit court’s order of parental unfitness
       and the best interest of H.S. are against the manifest weight of the evidence. This court
       consolidated the appeals. For the reasons which follow, we (1) find that the court’s
       determination of J.R.’s parental unfitness as to H.S. and its finding that it is in her best interest
       to terminate his parental rights are not against the manifest weight of the evidence, (2) vacate
       the circuit court’s order terminating the parental rights of S.S. and J.R. as to H.S., (3) vacate the
       circuit court’s order terminating the parental rights of S.S. as to E.S., and (4) remand the matter
       back to the circuit court with directions to make a factual determination as to whether H.S. and
       E.S. are, or are not, Indian children within the meaning of the ICWA and, after the
       determination is made, for further proceedings consistent with this opinion.
¶2         On February 9, 2012, the State filed petitions for adjudication of wardship and motions for
       temporary custody of H.S., born May 5, 2011, and E.S., born March 2, 2010. S.S. is the mother
       of both H.S. and E.S., and J.R. is the father of H.S. The petitions alleged that both children
       were abused and neglected by reason of having been left alone in their home where illegal
       drugs and drug paraphernalia were present, an injurious environment, and a lack of due care.
       During the course of the temporary custody hearing held that same day, the court inquired as to
       whether S.S. or any member of her immediate family was of Indian or Native American
       descent. S.S. told the court that she was descended from the “Cherokee, Creek, Blackfoot,
       Choctaw and Pawnee” tribes. Following the hearing, the circuit court took temporary custody
       of both children from S.S., and on February 15, 2012, following a temporary custody hearing,
       the court took temporary custody of H.S. from J.R.
¶3         On September 5, 2012, the circuit court held a hearing, during which it was stipulated that,
       if called, witnesses would testify that a Chicago police officer arrived at the family home on
       February 6, 2012, and found the front door broken and open. H.S. and E.S. were found alone in
       the home, which was in a state of disarray. When S.S. arrived at the home, she told the police
       officer that J.R. had kicked the door down. She also told the officer that there was a history of
       violence between herself and J.R. and provided copies of the police reports from previous
       incidents. On February 7, 2012, an investigator from the Department of Children and Family
       Services (DCFS) visited the home and observed the children in soiled clothing and diapers.
       She also observed that the front door to the home was still broken and the lights were not
       working. In addition, the investigator detected a strong odor of urine and feces in the home and

                                                     -2-
       saw empty drug bags and two marijuana cigarettes. S.S. admitted to using marijuana and crack
       cocaine. J.R. admitted that he had used marijuana in the presence of the children and told the
       investigator that the marijuana in the home was his. He also admitted to having kicked down
       the front door. S.S. admitted that she had been hospitalized for psychiatric issues. She also
       admitted leaving the children home alone. Following the hearing, the circuit court entered
       adjudication orders, finding that H.S. and E.S. were neglected due to lack of care, an injurious
       environment, and being left without supervision for an unreasonable period of time.
¶4         On October 31, 2012, the circuit court entered dispositional orders, finding that S.S. and
       J.R. were unable to care for H.S. and E.S. and adjudicating the children wards of the State. The
       DCFS Guardianship Administrator was appointed as the guardian of both children, and the
       court set a permanency goal of returning the children home in 12 months.
¶5         On March 25, 2013, a permanency planning hearing was held, during which the court
       heard evidence that S.S. had tested positive for marijuana at every drug drop since the
       dispositional hearing of October 31, 2012. The court was also advised that J.R. failed to tell the
       DCFS case worker that S.S. was living with him and that she was present when he visited with
       H.S. Following that hearing, the court found that S.S. had not made substantial progress toward
       the permanency goal and entered a new permanency goal of returning both children home in 12
       months.
¶6         The circuit court conducted another permanency hearing on November 2, 2013. The court
       heard testimony that J.R. had not completed parent coaching and family therapy classes and
       that he was unwilling or unable to parent H.S. without S.S. The court found that neither S.S.
       nor J.R. had made substantial progress toward the previous permanency goal and again set a
       goal of returning the children home in 12 months.
¶7         During a permanency hearing held on January 5, 2014, the court heard testimony that S.S.
       failed to comply with the services offered to her, that she continued to abuse drugs, and that her
       relationship with J.R. continued to be plagued by domestic violence. Following that hearing,
       the goal for E.S. was changed to substitute care pending a determination on termination of
       parental rights.
¶8         Following a permanency hearing on April 4, 2014, the court found that neither S.S. nor J.R.
       was making substantial progress toward the goal of returning H.S. home, and the court again
       set a permanency goal of returning H.S. home in 12 months. In addition, the court found that
       S.S. had failed to make progress in any of the recommended services, including therapy,
       psychiatric care, and substance abuse treatment.
¶9         When the case was heard on January 5, 2015, the court was advised that S.S. was
       noncompliant with the services she had been offered. Following that hearing, the goal for H.S.
       was also changed to substitute care pending a determination on termination of parental rights.
¶ 10       On July 8, 2015, the State filed supplemental petitions seeking to permanently terminate
       the parental rights of S.S. as to both H.S. and E.S. and J.R.’s parental rights as to H.S. The State
       also sought the appointment of guardians with the right to consent to the adoptions of both
       children. The petitions alleged that S.S. and J.R. were unfit based upon their failure to maintain
       a reasonable degree of interest, concern, and responsibility for the children’s welfare (ground
       (b)) (see 750 ILCS 50/1(D)(b) (West 2014)), and their failure to make reasonable efforts to
       correct the conditions which were the basis for the children’s removal and to make reasonable
       progress towards the children’s return home within the immediately preceding nine months or


                                                    -3-
       within a nine month period after the adjudication of neglect or abuse (ground (m)) (see 750
       ILCS 50/1(D)(m) (West 2014)).
¶ 11       During the course of a hearing on October 1, 2015, the State introduced into evidence
       certified mail receipts for notices of the pendency of the instant proceedings that were sent to
       the United Keetoowa Band of Cherokee Indians and the Bureau of Indian Affairs, in North
       Carolina, Minnesota and Washington D.C. The State also introduced the responses it received
       from three tribes; namely, the Cherokee Nation, the United Keetoowa Band of Cherokee
       Indians, and the Eastern Band of Cherokee Indians. The State did not introduce copies of the
       notices it had sent. Following that hearing, the circuit court entered an order finding that the
       ICWA did not apply to the proceedings “based upon the notices and reports received from the
       various Indian tribes that were part of the record today.” The court made no finding as to
       whether H.S. or E.S. were Indian children within the meaning of the ICWA.
¶ 12       On March 16, 2016, the State gave notice that they were pleading the following
       nine-month periods pursuant to ground (m) for both S.S. and J.R.: September 6, 2012, to June
       6, 2013; June 7, 2013, to March 7, 2014; and March 9, 2014, to December 8, 2014.
¶ 13       On April 27, 2016, a fitness hearing commenced. Testifying for the State was Sulma
       Garcia-Mora, the DCFS case worker assigned the cases of H.S. and E.S. from February 2014
       to February 2015. Garcia-Mora testified that, when she took over the cases, S.S. was in need of
       individual therapy, medication monitoring, and psychiatric services. She also recommended
       parent coaching due to the argumentative behavior of both S.S. and J.R. She stated that,
       although S.S. had participated in substance abuse services, she relapsed after treatment. In
       addition, S.S. did not successfully complete individual therapy, did not engage in medication
       monitoring, and was not taking her prescribed psychotropic medication. According to
       Garcia-Mora, S.S. and J.R. were discharged unsuccessfully from couple’s therapy because of
       irreconcilable difference between them. She testified that J.R. was in need of parenting
       coaching but only attended two sessions. Although J.R. told her that S.S. was no longer living
       with him in the summer of 2014, the presence of S.S.’s clothing in the home led Garcia-Mora
       to believe that S.S. was still residing there. She testified that, in August 2014, J.R. admitted that
       he was still in a relationship with S.S. Garcia-Mora testified that, by February 2015, J.R. and
       S.S. were not living together, and that S.S. was in another relationship and pregnant. On
       cross-examination, Garcia-Mora admitted that all of J.R.’s urine drops were negative. She also
       testified that she never witnessed any inappropriate conduct on the part of J.R. when he was
       with the children but maintained that he was not making substantial progress toward the goal of
       returning the children home.
¶ 14       Megan Burgess-Garcia, the DCFS caseworker assigned to the cases of H.S. and E.S. from
       February 2012 until January 2013 and from June 2013 until January 2014, also testified as a
       witness for the State. Burgess-Garcia stated that in 2012 she assessed S.S. as being in need of
       individual therapy, psychiatric services, domestic violence classes, substance abuse treatment,
       parenting coaching, and couple’s therapy. S.S. was referred for individual therapy three times
       from August 2013 through November 2013 and was unsuccessfully discharged each time. On
       one occasion, she failed to follow up with the therapist, and on the last referral, she was
       discharged for failing to address her substance abuse. In addition, S.S. was inconsistent in
       taking and monitoring her psychotropic medication. Although S.S. completed substance abuse
       services, she relapsed after finishing the outpatient program. According to Burgess-Garcia,
       S.S. was still in need of substance abuse treatment. S.S. started, but never finished, domestic

                                                     -4-
       violence classes, classes which Burgess-Garcia testified that S.S. needed because of the
       violence present in her relationship with J.R. Burgess-Garcia also referred S.S. and J.R. to
       parenting coaching services, but those services were suspended when they began arguing
       during the intake session. Burgess-Garcia stated that S.S. admitted to being physically violent
       toward J.R. and J.R. admitted to being verbally abusive toward S.S. According to
       Burgess-Garcia, S.S maintained contact with J.R. as late as June 2015 and that their
       relationship was marred by domestic violence. Burgess-Garcia stated that, in September 2012,
       S.S. was arrested for a domestic violence incident in which J.R. was the victim. She was never
       able to recommend that S.S. be given unsupervised visitation rights with the children due to the
       ongoing conflict between her and J.R. and because she never completed any of the
       recommended services. Burgess-Garcia testified that she assessed J.R. as being in need of
       substance abuse treatment, domestic violence classes, parenting coaching, and couple’s
       therapy. She acknowledged that J.R. successfully participated in therapy, domestic violence
       classes, and substance abuse services but stated he never completed parenting coaching or
       couples therapy due to the conflict between himself and S.S. She testified that, in March 2012,
       J.R. threatened S.S. with a knife at the children’s foster home. It was Burgess-Garcia’s opinion
       that J.R. would not be able to care for H.S. as a sole parent. She found him disengaged at times
       and stated that, although J.R. was consistent in his supervised visitation with H.S., he took no
       initiative toward being allowed unsupervised visitation and never even requested unsupervised
       visitation until September 2013. On cross-examination, Burgess-Garcia testified that, to the
       best of her knowledge, J.R. was working and stable. She also admitted that she never heard J.R.
       say anything inappropriate to the children, and that, at the time of her last visit to J.R.’s home,
       she did not observe anything that would be injurious to the children. Following the testimony
       of the DCFS case workers, the State rested, and the hearing was continued.
¶ 15        When the fitness hearing resumed on May 12, 2016, J.R. testified on his own behalf. He
       stated that he had been employed as a handyman for 15 years and was living in a two-bedroom
       home. J.R. testified that he successfully completed a substance-abuse program and had been
       drug free for four years. According to J.R., S.S. left his home in 2015, and he has had no
       consistent contact with her for over a year. He stated that, although the children were left alone
       in 2012, he was at work at the time and had never left the children alone. On
       cross-examination, J.R. admitted that he speaks to S.S. on the phone four or five times a month
       and last saw her in April 2016. He testified that he sees S.S. about once each month at her
       apartment.
¶ 16        Following the close of evidence and the conclusion of the parties’ arguments, the court
       adjudged S.S. unfit as to both H.S. and E.S., and J.R. unfit as to H.S. The court found that the
       State had proven both grounds (m) and (b) by clear and convincing evidence. In its oral
       pronouncements, the court recounted that, within the three time frames pled by the State, S.S.
       never successfully completed the services recommended for her and never progressed to a
       point where she could have unsupervised visitation. As to J.R., the court stated that he failed to
       recognize S.S.’s issues of drug abuse and mental health which posed a risk to the children;
       demonstrated a lack of understanding of the effect upon H.S. that his ongoing contact with S.S.
       had; that the violent relationship between he and S.S. showed his inability to keep the children,
       specifically H.S., safe; and that he would never be able to parent separately. In addition, the
       court stated that S.S. and J.R. failed to maintain a reasonable degree of responsibility towards
       the children’s welfare. The court found that the evidence established that S.S and J.R. failed to


                                                    -5-
       take responsibility for the conditions which brought the children into the court system and
       failed to make reasonable efforts to correct the conditions which required the children to be
       removed from their home.
¶ 17       Immediately following the conclusion of the fitness hearing, the circuit court commenced a
       best interest hearing. For its first witness, the State called Venita Allen, the foster parent of
       both H.S. and E.S. She testified that the children have lived with her since May 2012.
       According to Allen, H.S. and E.S. share a room but have their own beds. Also living in the
       home are two other foster children and Allen’s biological daughter. Allen stated that they have
       a good relationship and engage in family activities together such as going to the movies,
       skating, and bowling. Allen reported that E.S. is in first grade and going to therapy sessions but
       does not receive any services at school. Allen stated that H.S. is enrolled in a head start
       program. According to Allen, H.S. has exhibited defiant and aggressive behavior. In addition,
       H.S. was diagnosed with attention deficit hyperactivity disorder (ADHD) in October 2015 and
       receives play therapy and takes medication. She also stated that S.S. has been attempting to
       secure a “504 plan” or an individualized education plan for H.S. Allen testified that she desired
       to adopt both children and stated that she would allow S.S. and J.R. to visit with them, as the
       children still love S.S. and J.R. When cross-examined, Allen testified that she was unaware
       that the children were Catholic and admitted that she never took them to a Catholic church.
       According to Allen, she is a Jehovah’s Witness and takes the children to Kingdom Hall for
       services.
¶ 18       The State again called Burgess-Garcia as a witness. She testified that the children were
       placed in a foster home in May 2012. She stated that the foster home is safe and appropriate
       and poses no risk of harm to the children. The home is not a Spanish speaking home, and they
       do not converse in Spanish, but someone living in the home speaks fluent Spanish.
       Burgess-Garcia told the court that H.S. is enrolled in a head start program and that she has been
       diagnosed with ADHD. According to Burgess-Garcia, H.S. has behavioral issues and is seeing
       a psychiatrist. She testified that Allen takes the children to all of their service appointments.
       She stated that E.S. told her that she does not like living in the foster home because she does
       not get along with the other children. When Burgess-Garcia spoke to E.S.’s therapist, she was
       told that E.S. related that she disliked her foster home because she is required to eat healthy
       food and go to bed at a set time. She stated that H.S. told her that she likes living in the foster
       home. Although the children appear to be bonded with J.R., Burgess-Garcia stated that they
       view their foster home as their primary home and have developed a primary attachment to their
       foster parent. She testified that H.S. and E.S. are attached and bonded to Allen, who is patient
       with the children. Burgess-Garcia was of the opinion that Allen can safely manage all of the
       children’s needs. She testified that it is in the best interest of the children that they remain
       together, and she did not believe there was any way that both children would be placed with
       J.R. Burgess-Garcia advised the court that it is the recommendation of DCFS that the parental
       rights of S.S. and J.R. be terminated and that H.S. and E.S. be adopted by Allen.
¶ 19       Following the best interest hearing, the court entered a separate written termination order
       for each of the children. As to H.S., the court involuntarily terminated the parental rights of
       both S.S. and J.R. based upon its finding of parental unfitness under both ground (b) and
       ground (m) and the best interest of the child. In addition, the court found that the best interest of
       H.S. required the appointment of a guardian with the right to consent to her adoption. As to
       E.S., the court entered an order of default against Lamont Ross, her putative father, and all


                                                     -6-
       other unknown individuals, and found him unfit by reason of abandonment; failing to maintain
       interest, concern or responsibility; desertion; “fail[ing] to make reasonable efforts/progress;”
       and intent to forego parental rights. The court involuntarily terminated the parental rights of
       both S.S. and the putative father as to E.S. based upon its finding of parental unfitness and the
       best interest of the child. The court also found that the best interest of E.S. required the
       appointment of a guardian with the right to consent to her adoption.
¶ 20        Both S.S. and J.R. filed timely notices of appeal. We will first address J.R.’s appeal.
¶ 21        In urging reversal of the circuit court’s order of May 12, 2016, in the matter of H.S., J.R.
       argues that the circuit court’s finding of his parental unfitness under both statutory grounds
       alleged by the State is against the manifest weight of the evidence, as is its finding that it is in
       the best interest of H.S. that his parental rights be terminated and a guardian appointed with the
       right to consent to the child’s adoption.
¶ 22        J.R. asserts that the evidence presented at the fitness hearing established that he completed
       a substance abuse program and has remained drug free for four years. He points to the fact that
       his drug drops were negative, as attested to by Garcia-Mora, the DCFS case worker assigned to
       H.S.’s case. He argues that the evidence demonstrated that he successfully completed domestic
       violence programs and was consistent in his visitation with H.S. J.R. contends that there was
       no evidence that he maintained his relationship with S.S.; rather, he moved out of their shared
       residence and obtained his own home. According to J.R., these facts support his contention that
       the circuit court’s finding of his parental unfitness is against the manifest weight of the
       evidence. Although a number of J.R.’s factual assertions are true, they paint a very limited
       picture of his efforts toward reunification following the removal of H.S. from his home.
¶ 23        Parental rights may be involuntarily terminated where the State proves, by clear and
       convincing evidence, that a parent is unfit under one of the grounds set forth in section 1(D) of
       the Adoption Act (750 ILCS 50/1(D) (West 2014)) and the circuit court finds that termination
       is in the child’s best interest. In re M.R., 393 Ill. App. 3d 609, 613 (2009). Any single ground,
       if proven, is sufficient for a finding of unfitness. In re D.F., 201 Ill. 2d 476, 495 (2002). We
       will only reverse a circuit court’s finding of unfitness when it is against the manifest weight of
       the evidence; that is to say, when an opposite conclusion is clearly evident. In re Deandre D.,
       405 Ill. App. 3d 945, 952 (2010). And, we will not substitute our judgment for that of the
       circuit court on the issues of witness credibility, the weight to be accorded the evidence, or the
       inferences to be drawn from that evidence. In re D.F., 201 Ill. 2d at 499.
¶ 24        Section 1(D)(m) of the Adoption Act contains separate grounds, either of which can
       support a finding of parental unfitness; namely, a parent’s failure to make “reasonable efforts”
       to correct the conditions that were the basis for the removal of the child, and a parent’s failure
       to make “reasonable progress” toward the return of the child. 750 ILCS 50/1(D)(m)(i), (ii)
       (West 2014).
¶ 25        In its written order of May 12, 2016, relating to H.S., the circuit court found J.R. unfit
       pursuant to section 1(D)(m) “on the following specific ground: *** (m) failed to make
       reasonable efforts/progress.” In his brief on appeal, J.R. has interpreted the circuit court’s
       shorthand to mean that he was adjudicated unfit both for failing to make “reasonable efforts” to
       correct the conditions that were the basis for H.S.’s removal and for failing to make
       “reasonable progress” toward the return of H.S. We believe that the evidence presented to the
       circuit court supports both grounds.


                                                    -7-
¶ 26       On September 5, 2012, H.S. was adjudicated a neglected child by reason of an injurious
       environment in addition to other grounds. The evidence established that S.S. was, throughout
       the pendency of these proceedings, a drug abuser, that she failed to take or monitor the
       psychotropic medication she was prescribed, and that she failed to satisfactorily complete the
       services offered to her. Nevertheless, J.R. maintained a relationship with S.S., a relationship
       marred by domestic violence, and he continued to reside with her from the commencement of
       these proceedings in February 2012 until February 2015. After J.R. no longer resided with
       S.S., he continued to see her on a monthly basis. Clearly, S.S. posed a risk to both H.S. and her
       sister E.S., and so long as J.R. continued to reside with her, the injurious environment which
       led to the children’s removal continued unabated.
¶ 27       Reasonable progress toward the return of the child is judged on an objective standard that
       focuses on the steps the parent has taken toward reunification. In re D.F., 332 Ill. App. 3d 112,
       125 (2002). At minimum, the parent must make demonstrable movement toward the goal of
       returning the child home. Id.
¶ 28       Whether a parent has made reasonable efforts to correct the conditions that were the basis
       for the child’s removal is judged on a subjective review of the parent’s achievements. Id. The
       court must assess whether the parent has made “ ‘earnest and conscientious strides’ ” toward
       correcting the conditions which led to the child’s removal. Id. (quoting In re B.S., 317 Ill. App.
3d 650, 658 (2000)).
¶ 29       One of the grounds for H.S.’s removal was that she was living in an environment which
       was injurious to her welfare. The factual underpinnings of this ground included S.S.’s
       admission to using illegal drugs, that fact that she suffered from anxiety and depression and
       was noncompliant with her psychiatric medication, and the admissions of S.S. and J.R. that
       they had a history of domestic violence in the presence of the children. The evidence
       established that S.S. continued as a drug abuser, was noncompliant with her psychiatric
       medication, and did not satisfactorily complete any of the services recommended for her.
       Nevertheless, J.R. continued to reside with S.S for more than three years after H.S. was
       removed from his custody. Maintenance of a residence with an individual who obviously
       posed a danger to H.S. for over three years during the pendency of the case was hardly a
       demonstrable movement toward reunification. Nor could it be termed an earnest and
       conscientious stride toward correcting the injurious environment which led to the H.S.’s
       removal originally.
¶ 30       Based upon the evidence before it, the circuit court found that the State proved, by clear
       and convincing evidence, that J.R. is unfit under the grounds set forth in section 1(D)(m) of the
       Adoption Act. And based upon the record before us, we cannot conclude that the circuit court’s
       finding in this regard is against the manifest weight of the evidence.
¶ 31       Because a finding of parental unfitness may be based upon evidence sufficient to support
       one statutory ground, we need not address the issue of whether the State met its burden of
       proving J.R. unfit under section 1(D)(b) of the Adoption Act.
¶ 32       Although a parent may be unfit to have custody of his child, it does not necessarily follow
       that it is in the child’s best interest that his parental rights be terminated. In re M.F., 326 Ill.
       App. 3d 1110, 1115 (2002). After a finding of unfitness, the circuit court must still give full
       and serious consideration as to whether it is in the child’s best interest to terminate parental
       rights, as the termination of parental rights permanently and completely severs the parent-child
       relationship. 750 ILCS 50/17 (West 2014). A circuit court’s finding that the termination of

                                                    -8-
       parental rights is in the best interest of the child will not be disturbed on appeal unless it is
       contrary to the manifest weight of the evidence. In re M.F., 326 Ill. App. 3d at 1115-16. In this
       case, we do not believe that the circuit court’s finding that it is in the best interest of H.S. to
       terminate J.R.’s parental rights is against the manifest weight of the evidence.
¶ 33        At the time of the best interest hearing, the circuit court was aware that J.R. had
       successfully gone through a substance abuse program and had been drug free for four years.
       The court also heard testimony that he had successfully completed domestic violence classes.
       Burgess-Garcia testified that J.R. was working and stable, that she never heard J.R. say
       anything inappropriate to either H.S. or E.S., and that, at the time of her last visit, she did not
       observe anything in J.R.’s home that would be injurious to H.S. Garcia-Mora acknowledged
       that she never witnessed any inappropriate conduct on the part of J.R. when he was with H.S.
       By the time of the hearing, J.R. was no longer living with S.S. and was living alone in a
       two-bedroom apartment. All of these facts standing alone would favor not terminating J.R.’s
       parental rights. However, the circuit court was also aware that, at the time of the hearing, H.S.
       had been in foster care and living with Allen for four years. She lives with her sister E.S. and
       three other children with whom she has a good relationship. Burgess-Garcia testified that
       Allen’s home is safe and appropriate and poses no harm to H.S. In addition, H.S. has
       psychological issues which require treatment. She has been diagnosed with ADHD and is
       seeing a psychiatrist for aggressive behavior. Burgess-Garcia stated that Allen takes the
       children to all of their appointments and can safely manage all of H.S.’s needs. Allen testified
       that she desired to adopt H.S. H.S. was only one year old when she was removed from J.R.’s
       custody and placed in foster care with Allen, and although J.R. consistently exercised his
       visitation rights and is bonded with H.S., according to Burgess-Garcia, the child’s primary
       attachment is with Allen. Significantly, Burgess-Garcia was of the opinion that it is in H.S.’s
       best interest that she and E.S. remain together and testified that she did not believe that there
       was any way that both children would be placed with J.R. When all of the evidence before the
       court is considered, we believe that it is unlikely J.R. would be able to parent H.S.
¶ 34        When, as in this case, parental unfitness has been found, the rights of the parent must yield
       to the best interests of the child. In re M.F., 326 Ill. App. 3d at 1115. The circuit court found
       that it is in H.S.’s best interest that J.R.’s parental rights be terminated and that a guardian be
       appointed with the right to consent to her adoption. Based upon the record before us, we are
       unable to conclude that the court’s finding in this regard is against the manifest weight of the
       evidence, as an opposite conclusion is not clearly apparent.
¶ 35        Having found that neither the circuit court’s finding that J.R. is unfit, nor its finding that it
       is in H.S.’s best interest that J.R.’s parental rights be terminated is against the manifest weight
       of the evidence, we turn to S.S.’s appeal.
¶ 36        S.S. has not argued that the circuit court’s finding of her unfitness as a parent of either H.S.
       or E.S. is against the manifest weight of the evidence. Nor has she argued that the circuit
       court’s finding that the termination of her parental rights is in the best interest of H.S. and E.S.
       is against the manifest weight of the evidence. Therefore, the manifest weight issues have been
       forfeited. See Ill. S. Ct. R. 341(h)(7) (eff. Jan. 1, 2016); In re Rayshawn H., 2014 IL App (1st)
132178, ¶ 38.
¶ 37        In urging reversal of the court’s orders terminating her parental rights as to H.S. and E.S.,
       S.S. has raised a single argument; namely, that the record does not demonstrate compliance
       with the ICWA. We agree.

                                                     -9-
¶ 38       The ICWA provides that “[i]n any State court proceeding for the foster care placement of,
       or termination of parental rights to, an Indian child, the Indian custodian of the child and the
       Indian child’s tribe shall have a right to intervene at any point in the proceeding.” 25 U.S.C.
       § 1911(c) (2012). Obviously, the right to intervene would be meaningless without some form
       of notice. In re K.T., 2013 IL App (3d) 120969, ¶ 12. Section 1912(a) of the ICWA provides
       for the required notice and states, in relevant part, that:
                   “In any involuntary proceeding in a State court, where the court knows or has
               reason to know that an Indian child is involved, the party seeking the foster care
               placement of, or termination of parental rights to, an Indian child shall notify the parent
               or Indian custodian and the Indian child’s tribe, by registered mail with return receipt
               requested, of the pending proceedings and of their right of intervention. *** No foster
               care placement or termination of parental rights proceeding shall be held until at least
               ten days after receipt of notice by the parent or Indian custodian and the tribe ***.”
               25 U.S.C. § 1912(a) (2012).
       The ICWA defines an Indian child as “any unmarried person who is under [the] age of eighteen
       and is either (a) a member of an Indian tribe or (b) is eligible for membership in an Indian tribe
       and is the biological child of a member of an Indian tribe.” 25 U.S.C. § 1903(4) (2012). S.S.
       told the court that she was descended from the “Cherokee, Creek, Blackfoot, Choctaw and
       Pawnee tribes.”
¶ 39       If a child is subject to the ICWA, the termination proceeding is to be transferred to the
       tribal court on petition of either parent or the Indian child’s tribe unless there is good cause to
       the contrary or the tribe declines. 25 U.S.C. § 1911(b) (2012). A violation of sections 1911 or
       1912 of the ICWA may be cause to invalidate a state child custody proceeding. See 25 U.S.C.
       § 1914 (2012); In re C.N., 196 Ill. 2d 181, 204 (2001).
¶ 40       The first issue to be resolved is whether the circuit court knew, or had reason to know, that
       H.S. and E.S. are Indian children within the meaning of the ICWA. As noted earlier, S.S. told
       the court on February 9, 2012, that she was a descendent of the following Indian tribes:
       “Cherokee, Creek, Blackfoot, Choctaw and Pawnee.” We believe, therefore, that the proper
       course to have been taken at this early stage in the proceedings would have been for the circuit
       court to make a determination and enter findings regarding the status of H.S. and E.S. as either
       Indian children or non-Indian children. Absent a finding of fact by the circuit court in that
       regard, we must determine whether, at minimum, the circuit court had reason to know that H.S.
       and E.S. are Indian children.
¶ 41       In addition to S.S.’s assertions in response to the court’s questions on February 9, 2012, the
       record contains a number of documents which were filed with the court indicating that S.S. is
       of Native American ancestry. In Recovery Coach Program court reports from the Treatment
       Alternatives for Safe Communities (TASC) organization which were filed with the court on
       June 27, 2013, November 5, 2013, and January 5, 2015, S.S.’s race is listed as “American
       Indian.” The DCFS family service plans which were filed with the court on March 25, 2013,
       and November 5, 2013, state that S.S. reported Native American ancestry in her family of
       origin and that she was interested in Native American assistance.
¶ 42       Subsection B.1 of Guidelines for State Courts; Indian Child Custody Proceedings, 44 Fed.
       Reg. 67584, 67586 (Nov. 26, 1979), states that the circumstances under which a state court has
       reason to believe that a child in a child custody proceedings is an Indian include when a party
       to the case informs the court that the child is an Indian child and when an officer of the court

                                                   - 10 -
       involved in the proceedings has knowledge that the child may be an Indian child. Based upon
       the record before us, we believe that the circuit court had reason to know, that H.S. and E.S.
       may well be Indian children, triggering the notice requirements of section 1912(a) of the
       ICWA.
¶ 43       In this case, the circuit court found that the ICWA did not apply “based upon the notices
       and reports received from the various Indian tribes” that were made part of the record on
       October 1, 2015. S.S. argues both that, by failing to provide copies of the notices sent to the
       various Indian tribes, the State failed to establish compliance with the ICWA, and that in
       addition, the State failed to establish that it sent notices to all of the Indian tribes that S.S.
       claimed to be a descendent of.
¶ 44       In support of her assertion that copies of the notices sent to the various Indian tribes must
       be included in the record to establish compliance with the ICWA, S.S. cites the Third District’s
       opinion in In re N.L., 2014 IL App (3d) 140172, ¶ 34. The State and the Cook County Public
       Guardian on behalf of H.S. and E.S. rely upon the First District’s decision in In re F.O., 2014
IL App (1st) 140954, ¶ 52, in support of their argument that, when the record contains return
       receipts for the notices and responses from the tribes, copies of the notices themselves need not
       be filed of record in order to establish compliance with the ICWA. However, we need not
       express our opinion as to which decision is the better reasoned, nor will we attempt to reconcile
       their seeming conflict, as there is no evidence contained in the record that an attempt was ever
       made to send notices to four of the tribes that S.S. claimed to be a descendent of; namely, the
       Blackfeet, Choctaw, Pawnee, and Crete, which S.S. called Creek.
¶ 45       When the notice provisions of the ICWA are not complied with, the remedy is to reverse
       the circuit court’s orders concerning foster placement of the child and termination of parental
       rights and remand the proceeding back to the circuit court to begin the proceedings anew in
       compliance with the requirements of the ICWA. In re K.T., 2013 IL App (3d) 120969, ¶ 15.
       However, in this case, there has never been a finding that H.S. and E.S. are, or are not, Indian
       children within the meaning of the ICWA. Consequently, we believe that the better course of
       action is to (1) vacate the circuit court’s order of May 12, 2016, terminating the parental rights
       of S.S. and J.R. as to H.S. and appointing a guardian with the right to consent to her adoption;
       (2) vacate the circuit court’s order of May 12, 2016, terminating the parental rights of S.S. as to
       E.S. and appointing a guardian with the right to consent to her adoption; and (3) remand both
       matters back to the circuit court with directions to make a factual determination of whether
       H.S. and E.S. are Indian children within the meaning of the ICWA. In the event that the circuit
       court on remand determines that H.S. and E.S. are not Indian children, the court is directed to
       reinstate the order terminating the parental rights of S.S. and J.R. as to H.S. and appointing a
       guardian with the right to consent to her adoption and reinstate the order terminating the
       parental rights of S.S. as to E.S. and appointing a guardian with the right to consent to her
       adoption. If, however, the circuit court determines that H.S. and E.S. are Indian children, the
       court shall begin proceedings as to both children anew in compliance with the ICWA.

¶ 46      Vacated and remanded with directions.




                                                   - 11 -